COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-001-
CV



IN RE RUTH JACKSON	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's emergency command of writ of injunction and writ of certiorari with a notorial certificate 
and is of the opinion that relief should be denied.  Accordingly, relator's  emergency command of writ of injunction and writ of certiorari with a notorial certificate  is denied.



PER CURIAM





PANEL B
: DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED: January 5, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.